Title: John Adams to Charles Adams, 18 March 1793
From: Adams, John
To: Adams, Charles


My son
Quincy March 18. 1793
I had the Pleasure of receiving your favour of the 1st. on Saturday night: by your Brother, who has been admitted this Term at the Supreme Court and is rising in Practice as well as in litterary fame.
We cannot be too cautious in forming our Opinions of french affairs, and We ought to be still more Slow in discoursing on them. Our amiable and excellent Friend, the Baron is like many others, too Sanguine in his Expectations of irresistable Combinations against the French Republic, and in his Predictions of Partitions Famine, Civil War &c on the other hand our fellow Citizens in general, have too much Enthusiasm in their Applauses of the present Leaders and too sanguine hopes and assurances of Glory and Tryumph to the Jacobins. at least this is my impulse, who have however small Pretentions to better lights than others.
To me, it has ever been astonishing that The King La Fayette, Rochefaucault &c Should have had So little Penetration as to believe that the late Constitution could endure.
The Report of the late Case in the Supream national Court will soon be made public and the Arguments of the Judges weighed. If it Should be necessary for Congress to interfere by Submitting that part of the Constitution to the Revision of the State Legislatures, they have Authority to do it.
I congratulate you on the national Complextion of the N. York Representatives, which justifies a hope that So material a part of the northern branch of the Union is not likely to become compleatly a Southern State. I regret with You that Mr Kent is not elected. My faith is very faint in the Story of 30 Spanish ships with English Jacks.

Although I have no personal Obligations to the King of France, being the only American, accredited to his Court, whom he formally affronted, I do not less acknowledge his Friendship to my Country, nor less regret his unhappy fate. If it were in my Power I would restore him to his Crown and Dignity, well and faithfully limited by a senate and an adequate Representation of the People: for to such a form of Government the Nation must aspire or they will never establish their Liberty. In this opinion I am as Sanguine, as the Baron is in his Predictions, or a Boston Populace, in their civic Rejoicings. possibly as erroneous. The French national Convention, in their Letter to the President have reflected, an honour on me, and a disgrace on the Memory of Franklin, which I believe they never intended. “The United States of America will hardly credit it; the Support which the ancient French Court had afforded them to recover their Independence, was only the fruit of base Speculation; their Glory offended its ambitious Views, and the Ambassadors bore the criminal orders of Stopping the Career of their Prosperity.” Mr Madison and Franklins friends will understand and feel this: but they will prevent the American People from understanding it, if they can. It is a confirmation of my Representations and a Justification of my Conduct: but it is a Refutation of all Franklins corrupt Sychophancy and a severe Condemnation of his Conduct. The N. York News Writers will Suppress this Letter if they can, because it reflects an immortal Glory on Mr Jay.
Your Mother is better but has had a severe Confinement of five Weeks.
I am &c
John Adams
